Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 19, 1989, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Under the circumstances of this case, claimant’s refusal to prepare an income tax return for a valued client, as requested by a partner of the law firm, rose to the level of misconduct. The record clearly establishes that the partner’s request here was not only a reasonable one, but it was related to claimant’s job duties and it did not require claimant to do anything unexpected of him or demeaning in nature (see, Matter of Centineo [Levine], 53 AD2d 759). As such, the Unemployment Insurance Appeal Board’s decision disqualifying claimant from receiving benefits is supported by substantial evidence (see, Matter of Attie [Skott Edwards Consultants—Roberts], 134 AD2d 751, 751-752).
Decision affirmed, without costs. Mahoney, P. J., Kane, Casey, Levine and Mercure, JJ., concur.